Citation Nr: 1108638	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty (AD) in the Army National Guard from January 2003 to June 2006.  Prior to that he had over 21 years of inactive duty training (INACDUTRA) and 4 months of active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

Since filing his claim, the Veteran has not had sufficient hearing loss in either ear to be considered a ratable disability according to VA standards, so no current disability or possible relationship of this nonexistent disability with his military service.


CONCLUSION OF LAW

The Veteran does not have a ratable bilateral ear hearing loss disability due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 


The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2006, prior to initially adjudicating his claim in the November 2006 decision at issue in this appeal, so in the preferred sequence.  That letter informed him of the evidence required to substantiate his claim for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the downstream disability rating and effective date elements of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).)


Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied in this case.

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs) and VA treatment records, and he personally submitted his private medical records.  He also had a VA compensation examination in August 2006, including for an opinion concerning whether he has a ratable bilateral hearing loss disability and, if so, whether it is related or attributable to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The report of that examination, and the other evidence of record, contains the findings needed to make these important determinations and, in turn, properly adjudicate his claim.  So another examination is not needed.  38 C.F.R. § 4.2.  In a service-connected claim, the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Thus, as there is no indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.


II.  Statutes and Regulations Governing Claims for Service Connection

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there generally must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or an injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

Certain chronic diseases ( such as organic diseases of the nervous system including sensorineural hearing loss) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption also does not apply to ACDUTRA and INACDUTRA service, only AD.  The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Further, evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the Veteran's currently claimed disability and his military service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet.App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

So to the extent the Appellant is alleging that his hearing loss is a result of injury or disease incurred or aggravated during his time in the Army National Guard, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., his periods of active duty in the Army) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA if the claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).


Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during his INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Reasonable doubt concerning any matters material to these determinations is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III.  Service Connection for Bilateral Ear Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

And here, unfortunately, the relevant records in this case indicate the Veteran has not met these prescribed standards since filing his claim.  Proof of current disability is perhaps the most fundamental requirement of a claim for service connection because, without this minimum level of proof, there is no disability to causally relate to the Veteran's military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of the application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time a claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Court has explained that a Veteran need not satisfy these threshold minimum requirements of 38 C.F.R. § 3.385 while in service, including at time of discharge, but that he must presently to have a ratable disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The STRs concerning the Veteran's service at various times and in various capacities since 1976 show he sometimes had threshold losses greater than 20 decibels, so indicative of some hearing loss, whereas at other times did not.

More specifically, in April 1976, prior to his enlistment, an audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz of 25, 30, 15, 5, and 20 decibels, respectively; and in the left ear the pure tone thresholds were 25, 20, 20, 15, and 15 decibels, respectively.  So he apparently had objective indications of hearing loss in each ear even when beginning his service - as evidenced by the 25 and 30 decibel losses at 500 and 1,000 Hz, respectively, in his right ear, and the 25 decibel loss at 500 Hz in his left ear.

A subsequent May 1980 audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz. of 20, 15, 10, 10, and 5 decibels, respectively; and in the left ear the pure tone thresholds were 15, 15, 10, 5, and 5 decibels, respectively.  So there was no indication of any hearing loss during that subsequent evaluation in any of the tested frequencies.

A later March 1985 audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz. of 5, 10, 10, 10, and 10 decibels, respectively; and in the left ear the pure tone thresholds were 10, 10, 15, 10, and 15 decibels, respectively.  So there again was no indication of any hearing loss in any of the tested frequencies.

An October 1990 audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz. of 5, 20, 10, 10, and 15 decibels, respectively; and in the left ear the pure tone thresholds were 10, 15, 20, 20, and 25 decibels, respectively.  So hearing loss was only shown in the left ear in the 4,000 Hz frequency, although he also had marginal hearing in the lesser 2,000 and 3,000 Hz frequencies for this ear and in his right ear at 1,000 Hz.

A December 1994 audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz. of 15, 20, 10, 10, and 15 decibels, respectively; and in the left ear the pure tone thresholds were 15, 25, 15, 15, and 20 decibels, respectively.  So, again, there was no identified hearing loss in any of the tested frequencies, albeit just marginal hearing acuity in some.

A July 2000 audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz. of 5, 25, 10, 15, and 30 decibels, respectively; and in the left ear the pure tone thresholds were 5, 20, 20, 20, and 30 decibels, respectively.  The 30-decibel losses at 4,000 Hz in each ear, so bilaterally, are indications of hearing loss, as is the 25-decibel loss in the right ear in the 2,000 Hz frequency.

The record also contains an April 2005 Statement of Medical Examination and Duty Status report.  Submitted with this report is a private audiology examination report.  The Veteran reported experiencing dizziness and hearing difficulty.  On otoscopic examination small calcification was noted on each tympanic membrane, otherwise the examination was normal.  The puretone and audiometry results indicated he had bilateral severe-to-profound sensorineural hearing loss in all frequencies tested.  He was given hearing aids.

The Veteran underwent a Medical Evaluation Board in March 2006.  The diagnoses included bilateral hearing loss, medically acceptable.  It appears this diagnosis was based on the April 2005 audiologic report.  His military service, as mentioned, ended in June 2006.

Significantly, however, VA examination more recently conducted in August 2006, so since filing his current claim, revealed pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of 25, 20, 20, 20, and 35, respectively, in the right ear, and 20, 15, 20, 25, and 35 in the left ear.  His speech recognition was 96 percent in his right ear and 94 percent in his left ear.

The examiner reviewed the April 2005 Statement of Medical Examination and Duty Status.  In providing her medical observations, the audiologist commented that a hearing loss was not identified during her current evaluation; therefore, she was unable to comment on a condition that did not exist.  She added that the Veteran initially provided speech recognition thresholds (SRT's) of 25 decibels and puretone of 60 decibels, which were inconsistent.  She went on to say that, based on current examination showing normal hearing and his initial nonorganic responses, it was likely that the April 2005 testing was indicative of a functional hearing loss.

So even accepting there was evidence of hearing loss when examined during service in 2005, the fact remains that the Veteran still does not currently satisfy the threshold minimum requirements of § 3.385.  That is to say, he does not have any current hearing loss disability according to the standards set forth in this VA regulation.  And absent proof of satisfying the requirements of this regulation at any point or time since filing his claim, there simply is no current ratable disability to relate or attribute to his military service.  That is to say, the records dated since the filing of his claim (not just during his service) do not support the notion that he has a current ratable hearing loss disability, that is, an impairment in earning capacity as the result of the claimed disease or injury as set forth in 38 C.F.R. § 4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  

A "current disability" means a disability shown by competent medical evidence to exist.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  And in this particular instance, since the claim is specifically for hearing loss, this threshold preliminary determination is governed by 38 C.F.R. § 3.385.  So not satisfying the requirements of this regulation to have a ratable hearing loss disability, and not having done this at any point or time since filing the claim, is ultimately fatal to the claim - even though, as mentioned, there are documented instances of hearing loss during the Veteran's military service (though not sufficient hearing loss to meet these § 3.385 requirements).

Moreover, as a layman, the Veteran is not competent to determine whether his hearing loss meets these requirements of § 3.385 because this determination is based on the results of objective audiometric testing (an audiogram), not mere lay opinion.  38 C.F.R. § 3.159(a)(1) and (a)(2).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  Indeed, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).


For these reasons and bases, the preponderance of the evidence is against this claim, so in turn the benefit of the doubt rule does not apply, and this claim must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for service connection for bilateral hearing loss is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


